DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Grant Houston on 2/2/22.

The application has been amended as follows: 
Claim 31: The method according to claim 29, wherein in the stabilization step, cooling of the mold, follows filling of the mold cavity with the material, wherein during the stabilization step the mold and/or [[the]] a part is or are cooled, by the feeding of cooling water or cooling air into cooling channels formed in the mold.
Claim 38: The method according to claim 34, wherein during welding, cross steaming is carried out, in which steam is fed to the foam particles, wherein the characteristic variable of the cross steaming is the steam consumption [[or the steam]] or the temperature in the mold cavity.
Claim 39: The method for the production of particle foam parts, [[in particular]] according to claim 34, wherein: - in the filling of the mold cavity with the foam particles, the foam particles are taken from a material container and fed to the mold cavity via a pipe, wherein the foam particles in the pipe are conveyed by means of filling air.
Claim 40: The method for the production of particle foam parts, [[in particular]] according to claim 34, wherein: 
- the mold cavity is bounded by two mold parts; 

- in the demolding of the mold cavity, the mold cavity is opened and the particle foam part removed; at the start of the feeding of steam into the mold cavity, the mold parts are a short distance apart, and then the two mold parts are moved together, causing the foam particles to be compressed, wherein two mold parts are used which are sealed with one another even when spaced apart.  
Claim 41: The method for the production of particle foam parts, [[in particular]] according to claim 34, wherein during a cycle, at regular intervals, measured parameters including temperature and/or pressure in the mold cavity, pressure and/or temperature and/or flow volume of steam or 4 of 9Application No.: 15/528,466Supplementary AmendmentAttorney Docket No.: 0001.0074US1 (P274292US)condensate supplied or removed, valve settings, flow volume of [[the]] compressed air used in filling, are recorded; and with the aid of the recorded measured parameters, one or more predetermined setting parameters within this cycle are set.
Claim 43: The method according to claim 34, wherein the welding of the foam particles includes the following steps:
- rinsing with steam of steam chambers which are located adjacent to the mold cavity, causing air present in the steam chambers to be displaced;
- the cross steaming step includes cross steaming of the mold cavity, wherein the cross steaming may be divided into at least two sub-steps, in which the steam flows through the mold cavity in respectively opposite directions in the steaming step and the secondary steaming step; and
- the autoclaving step includes autoclaving of the foam particles, wherein they are pressurized by steam.
Claim 44: The method according to claim 34, wherein after welding and before demolding of the foam particles, the particle foam part is stabilized in the stabilization step, in which 
- water is sprayed into the mold cavity, and/or 
- partial vacuum is applied to the mold cavity, and/or 
- the [[molded]] particle foam part is temporarily compressed by means of compressed air, and/or 
- the [[molded]] particle foam part is retained in the mold cavity for a predetermined period of time.
Claim 50: The method for the production of particle foam parts, [[in particular]] according to claim 34, wherein one or more measured parameters is or are measured on the demolded particle foam part; and 
Claim 51: The method for the production of particle foam parts, [[in particular]] according to claim 34, wherein after welding of the foam particles and before demolding of the particle foam part, a process medium including compressed air or steam is fed through the mold cavity and [[the]] a flow volume of the process medium is measured, so that the porosity of the [[workpiece]] particle foam part may be assessed on the basis of the flow volume.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Aylmore. While Aylmore did disclose timing the opening of the mold based on measurements received from a sensor based on some exponential change, Aylmore did not disclose determination of a time constant such that the step is ended after a multiple of 2-4 times of the time constant such that the measuring and application of the ending are in real time and not just applied to later performance of the step. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARMAND MELENDEZ/Examiner, Art Unit 1742